Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2014

                                      No. 04-14-00580-CV

 CHRISTUS SANTA ROSA HEALTHCARE CORPORATION d/b/a Christus Santa Rosa
                        Hospital- City Centre,
                             Appellant

                                                v.

       Irma LOPEZ, as Wrongful Death Beneficiary of Antonio Gonzales, Jr., Deceased,
                                       Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07558
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        Appellant has filed a copy of the parties’ Rule 34.5(e) stipulation that was filed with the
Bexar County District Clerk. We order the clerk to file a supplemental record containing a copy
of the stipulation and the trial court’s August 7, 2014 order. We retain the appeal on the docket
of the court and reinstate the appellate deadlines.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court